claims relating to the deprivation of constitutional rights that occurred
prior to the entry of the guilty plea" (internal quotation marks omitted)).
              Having considered Schneider's contentions and concluded
that he is not entitled to relief, we
              ORDER the judgment of conviction AFFIRMED.




                                                                    J.
                                        Hardesty




cc: Hon. Nancy L. Porter, District Judge
     Elko County Public Defender
     Attorney General/Carson City
     Elko County District Attorney
     Elko County Clerk




                                         2